                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


JERRY WAYLAND FORRESTER                                                         PLAINTIFF


v.                                 No: 4:17-cv-00656 PSH


LACRETIA FLOWERS, et al.                                                      DEFENDANT


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 14th day of November, 2018.




                                                   UNITED STATES MAGISTRATE JUDGE 
